UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 04-6352



LLOYD GEORGE MAXWELL, SR.,

                                           Petitioner - Appellant,

          versus


UNITED STATES OF AMERICA,

                                              Respondent - Appellee.


Appeal from the United States District Court for the District of
Maryland, at Baltimore. Benson Everett Legg, Chief District Judge.
(CR-87-371-HM, CA-03-3178-L)


Submitted:   June 10, 2004                 Decided:   June 18, 2004


Before WILLIAMS and TRAXLER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Lloyd George Maxwell, Sr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Lloyd George Maxwell, Sr., seeks to appeal the district

court’s order denying his petition for writ of error coram nobis.

We have reviewed the record and the district court’s opinion and

find no reversible error.   Accordingly, we affirm for the reasons

stated by the district court. See United States v. Maxwell, Nos.

CR-87-371-HM, CA-03-3178-L (D. Md. filed Feb. 4, 2004; entered

Feb. 5, 2004).   We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.



                                                          AFFIRMED




                               - 2 -